                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

vs.                                                  Civ. No. 88-385 KG/CG
                                                     Consolidated with
                                                     Civ. No. 88-786 KG/CG
DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

       Defendant.

                                              ORDER

       This matter comes before the Court sua sponte. On March 27, 2020, the Court ordered

that, by 5:00 p.m. on April 3, 2020, the parties

       provide to the Special Master and to the opposing party documents and affidavits in
       support of Defendant’s Rule 60(b) Motion to Modify Second Revised Modified
       Settlement Agreement and Order Sections II, III and IV(F)(1), (Doc. 893), and Plaintiffs’
       Amended Motion to Enforce Compliance with the Consent Decree and Orders of this
       Court and Request for Relief, (Doc. 926), respectively….

(Doc. 945) at 1, ¶ 2. The Court further ordered that those documents and affidavits “not exceed

50 pages per party….” Id. at 2, ¶ 3. On April 3, 2020, contrary to Court’s order, Plaintiffs

submitted 79 pages of documents and affidavits while Defendant submitted 54 pages.

       The Court, hereby, ORDERS that

       1. on or before 5:00 p.m. April 10, 2020, the parties shall file their respective documents

and affidavits, narrowing each set of documents and affidavits to 50 pages;

       2. the parties shall not supplement their respective sets of documents and affidavits with

new materials;

       3. the Court will not entertain any arguments made within the above filings; and
       4. failure to comply with this Order will result in the Court striking all of the offending

party’s documents and affidavits.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
